Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Not that claim 10 is currently depending to itself and from the listing of all claims, it appears that claim 10 may have to be dependent to claim 9.  Correction to dependency of this claim should be submitted in next response by the applicant.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a fiber optic adapter for connecting to a fiber optic connector, the fiber optic adapter including: 
a board mountable fiber optic transceiver configured for electrical connection to a printed circuit board (PCB), the fiber optic transceiver being disposed in the interior of the adapter housing and arranged so that optical signals can be communicated between the fiber optic transceiver and the fiber optic connector when the fiber optic connector is attached to the adapter; and 
a retainer engaged with the fiber optic transceiver to retain the fiber optic transceiver when the fiber optic connector is attached or detached from the adapter, classified in  G02B 6/4292, G02B 6/428.
s 13-16, drawn to a fiber optic adapter for connecting to a fiber optic connector, the fiber optic adapter including: 
an optical sub-assembly disposed in the interior of the adapter housing and aligned so that optical signals can communicate between the optical sub-assembly and the fiber optic connector when the fiber optic connector is coupled to the adapter, the optical sub-assembly including a plurality of pins; and 
an adapter plate at least partially defining the interior, the adapter plate having a plurality of pin openings, each pin of the optical sub-assembly extends through one of the pin openings, wherein the adapter plate is configured to engage one or more of the pins extending through the pin openings to prevent the optical sub-assembly from rotating relative to the adapter plate, classified in G02B 6/3825.
III. Claims 17-20, drawn to a fiber optic adapter for connecting to a fiber optic connector, the fiber optic adapter including: 
an adapter housing including at least one PCB connector configured to attach to the PCB for mounting the adapter housing on the PCB; and 
an optical sub-assembly disposed in the interior of the adapter housing and aligned so that optical signals can be communicated between the optical sub-assembly and the fiber optic connector when the fiber optic connector is attached to the adapter,  classified in G02B 6/3897, G02B 6/4238.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one I has separate utility such as a transceiver chip assembly in an optical communication system.  See MPEP § 806.05(d). 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:  As stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883